Citation Nr: 1729112	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  16-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service-connection for diabetes mellitus, Type II, to include as due to herbicide exposure (Agent Orange), and if so, whether service connection may be granted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1971 to February 1975.  He also had additional service in the Ohio Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The February 2009 rating decision denying service connection for diabetes mellitus, type II became final, and new and material evidence was received to reopen this previously denied claim. 

2.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam era and therefore is presumed to have been exposed to herbicides.

3.  The medical evidence shows that the Veteran's diabetes mellitus type 2 is compensably disabling.

CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claim of entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016). 

2.  The criteria for service connection for diabetes mellitus, type II are met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board finds that the March 2017 testimony of the Veteran and his wife is new and material evidence sufficient to allow for the reopening of the previously denied claim of service connection for diabetes.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156 (a) (a claim that has been finally adjudicated can be reopened and reconsidered if new and material evidence is presented raising a reasonable possibility of substantiating the claim).  The claim of entitlement to service connection for diabetes was originally denied in a February 2009 rating decision, because it was found that the evidence of record did not demonstrate the required in-country service in the Republic of Vietnam so as to allow VA to concede exposure to herbicides.  The February 2009 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b). 

During the March 2017 Board hearing, the Veteran and his wife testified that the Veteran set foot in Vietnam during his Thailand tour of duty.  Additionally, he submitted military pay records as proof of his temporary assignment in Vietnam.  This testimony is "new" evidence because it was not previously of record and "material" because it addresses an unestablished element, i.e., a relationship between the Veteran's diabetes and service.  See 38 C.F.R. § 3.156 (a).  In Shade v. Shinseki, the Court held that the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  24 Vet. App. 110, 117 (2010).  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence can reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purposes of deciding whether to reopen a claim, any evidence the Veteran submits is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the Veteran's claim of service connection for diabetes is reopened.  

Service Connection

The Veteran contends that he was in the Republic of Vietnam in the spring of 1972 and thus was exposed to herbicides.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Additionally, service connection for certain diseases, including diabetes mellitus, type II, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R.  §§ 3.307, 3.309(e), 3.313.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).   

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that a review of the Veteran's private treatment records show that he was diagnosed with diabetes mellitus, type II in February 2007. 

The Veteran reported in a March 2011 written statement that he was dispatched from Thailand on TDY orders to Bien Hoa Air Force Base in Vietnam for two weeks and worked on the flight line.  See also March 2017 Board Hearing Transcript at 4-6.  The Veteran submitted military pay records as proof of his temporary assignment in Vietnam.  

The Veteran's DD Form 214 reflects that the Veteran served as a munitions mechanic.  He received numerous decorations and medals, to include the VSM and RVCM.  The receipt of the VSM and RVCM alone do not establish service in Vietnam.  Service treatment records and service personnel records confirm the Veteran's service at the Ubon Air Base in Thailand.

In further support of his claim, the Veteran's wife testified that she learned from conversations with the Veteran's siblings that he was in Vietnam during his Thailand tour of duty and that he communicated to her over the years that he was in Vietnam.  Id. at 18-19.  Additionally, the Veteran's siblings submitted numerous written statements indicated that the Veteran informed their mother that he was headed to Vietnam in 1972.  

Here, there is no affirmative evidence to explicitly contradict the Veteran's reports of having been temporarily stationed in Vietnam.  Rather, they are consistent with his service personnel records showing service in Thailand, the Veteran's and his wife's credible March 2017 Board testimony, and the other lay statements of record.  Thus, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran served in the Republic of Vietnam, and affords him the benefit of the doubt in this regard.  38 U.S.C.A. § 5107(b).  

Further, because the Board is conceding the Veteran's service in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  As the Veteran has diabetes mellitus, type II and he was exposed to herbicides in Vietnam and the medical evidence shows the disability is compensably disabling, service connection for diabetes mellitus, type II is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.309(e). 


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II is reopened. 

Service connection for diabetes mellitus, type II is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


